DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments filed on April 21, 2022 did not alleviate all 35 U.S.C. 112 issues and in some cases these amendments introduced new 35 U.S.C. 112 issues, please see below for current rejections.
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the present invention requires “an individual press force can be applied during the press operation, dependent on the detected workpiece and/or press jaws.” However, it is respectfully submitted that Applicant’s claims presently do not require “an individual press force can be applied during the press operation, dependent on the detected workpiece and/or press jaws.” 
To the best of the Examiner’s understanding, due to the 112 issues, Barezzani discloses, as claimed, a sensor system (at least sensors 22, 23, 24, 27) which is adapted to record a set of pressing data during a pressing process to automatically identify the workpiece and/or the pressing jaws [at least paragraphs 0069, 0070, 0076];
a control [at least control circuit 9] which is adapted to automatically control the drive (6) during the pressing process adapted to the workpiece and/or the pressing jaws based on the recorded set of pressing data to apply an individual pressing force [at least paragraphs 0006, 0101, 0102].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a control which is adapted to automatically control the drive during the pressing process adapted to the workpiece and/or the pressing jaws based on the recorded set of pressing data to apply an individual pressing force.” It is unclear what element is “adapted to the workpiece and/or the pressing jaws” – it appears maybe a word or word is missing to connect this phrase with the rest of the limitation. It is further unclear if the recitation of “an individual pressing force” is intended to further define the “force” previously set forth in the claim or if it is introducing an additional force. If it is an additional force, it is unclear how the jaws can apply two separate forces.
Claim 16 recites: “automatically controlling the drive during the pressing process adapted to the workpiece and/or the pressing jaws based on the recorded set of pressing data to apply an individual pressing force.” It is unclear what element is “adapted to the workpiece and/or the pressing jaws” – it appears maybe a word or word is missing to connect this phrase with the rest of the limitation. It is further unclear if the recitation of “an individual pressing force” is intended to further define the “force” previously set forth in the claim or if it is introducing an additional force. If it is an additional force, it is unclear how the jaws can apply two separate forces.
The subject matter of claims 17 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with "determining" or "driving" or some other -ing ending word that provides the active step.
Claim 17 recites: “wherein a plastic deformation of the tubular workpiece is determined during the pressing process based on the recorded set of data” – it is unclear if the “determined” is meant to further define the “applying force” step or “recording” step or if it is introducing an additional step.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barezzani (US 2017/0087709), as best understood.
With regards to claim 1, Barezzani discloses a pressing tool for plastically deforming a tubular workpiece, the pressing tool comprising:
pressing jaws (13, 14);
a drive (electric motor 6) adapted to drive the pressing jaws in order to apply a force to the workpiece;
a sensor system (at least sensors 22, 23, 24, 27) which is adapted to record a set of pressing data during a pressing process to automatically identify the workpiece and/or the pressing jaws [at least paragraphs 0069, 0070, 0076];
a control [at least control circuit 9] which is adapted to automatically control the drive (6) during the pressing process adapted to the workpiece and/or the pressing jaws based on the recorded set of pressing data to apply an individual pressing force [at least paragraphs 0006, 0101, 0102].
With regards to claim 2, Barezzani discloses further comprising a storage medium with a database [memory with CPU, paragraph 0102] which comprises at least one stored set of pressing data for a pressing process [ at least paragraph 0054].
With regards to claim 3, Barezzani discloses wherein the at least one stored set of pressing data is selected from data relating to press jaws, data relating to workpieces, and combinations thereof [data can include pressure, current, position, connector or insert types, paragraph 0102].
With regards to claim 4, Barezzani discloses wherein the control is adapted to compare the recorded set of pressing data to the at least one stored set of pressing data and to control the drive based on the recorded set of pressing data if the at least one recorded set of pressing data is allocated to at least one corresponding stored set of pressing data [at least paragraph 0058].
With regards to claim 5, Barezzani discloses wherein the database comprises at least one specific control parameter for controlling the drive, wherein the at least one specific control parameter is allocated to a corresponding stored set of pressure data, wherein the at least one specific control parameter comprises at least one of a pressing parameter and a drive parameter.
With regards to claim 6, Barezzani discloses, wherein the drive is controlled based on the at least one specific control parameter if the at least one recorded set of pressing data is allocated to at least one corresponding stored set of pressing data [at least paragraphs 0054, 0058].
With regards to claim 7, Barezzani discloses wherein the drive is adapted to be controlled based on unspecific control parameters if the at least one recorded set of pressing data is not allocated to at least one corresponding stored set of pressing data, wherein the at least one unspecific control parameter comprises at least one of a pressing parameter and a drive parameter [at least paragraphs 0054, 0058].
With regards to claim 8, Barezzani discloses wherein the sensor system is adapted for feature recognition of characteristic features of the pressing jaws and/or the workpiece [at least claim 10 and paragraph 0098].
With regards to claim 9, Barezzani discloses further comprising a protocol storage which is adapted to store sensor data and/or control data [paragraph 0102].
With regards to claim 10, this claim refers to data manipulation of the pressing data and as this is a device claim and no pressing is positively recited and no structural elements have been set forth to achieve such - Barezzani is merely considered to be capable of producing such results [claims 4-7]
With regards to claim 11, Barezzani discloses wherein the pressing tool is an electrically driven hydraulic or mechanical hand-held pressing device [at least Abstract].
With regards to claim 12, Barezzani discloses wherein the pressing parameter is selected from the group consisting of a maximum pressing force, a pressing path, a pressing duration, and combinations thereof [at least paragraphs 0120].
With regards to claim 13, Barezzani discloses wherein the drive parameter is selected from the group consisting of an output speed, a power output, an oil pressure, and combinations thereof [at least paragraphs 0086-0088].
With regards to claim 14, Barezzani discloses wherein the characteristic features of the pressing jaws and/or the workpiece are geometrical features based on the recorded set of pressing data [at least claim 10].
With regards to claim 15, Barezzani discloses wherein the characteristic features of the pressing jaws and/or the workpiece are material-specific features based on the recorded set of pressing data [at least claim 10].
With regards to claim 16, as best understood, Barezzani discloses method of operating a pressing tool for plastically deforming a tubular workpiece, the method comprising:
providing a pressing tool including pressing jaws (13, 14) and a motor (6),
a drive (at least battery 5, transformation mech 8, ) is adapted to drive the pressing jaws (13, 14) in order to apply a force to the workpiece, 
a sensor system (at least sensors 22, 23, 24, 27) which is adapted to record a set of pressing data during a pressing process, and 
a control (at least electronic control circuit 9) which is adapted to control the drive based on the recorded set of pressing data [at least paragraph 0101];
engaging the pressing jaws (13, 14) with the workpiece;
applying force to the surface of the engaged workpiece by means of the pressing jaws and preforming a pressing process [at least paragraph 0120];
recording a set of pressing data to automatically identify the workpiece and/or pressing jaws during the pressing process [at least paragraphs 0101 and 0102];
automatically controlling the drive during the pressing process adapted to the workpiece and/or the pressing jaws based on the recorded set of pressing data to apply an individual pressing force [via  at least control circuit 9, at least paragraphs 0006, 0101, 0102].
With regards to claim 17, Barezzani discloses, wherein a plastic deformation of the workpiece is determined during the pressing process based on the recorded set of data and wherein the controlling comprises stopping the motor if it is determined that a plastic deformation of the workpiece no longer takes place [at least paragraph 0123].
With regards to claim 18, Barezzani discloses wherein the method further comprises the drive defining an initial and a final position, wherein the drive is driven in an opposite direction, after the motor has been stopped, in order to return the drive to an initial position [at least paragraphs 103, 118 and claim 1].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725